ANSTEAD, Judge,
concurring specially.
I agree that appellant’s habitual offender sentence should be affirmed. The record before us reflects that the appellant entered into a plea bargain which included adjudication as a habitual offender. Hence, appellant has waived any procedural defects. See Jefferson v. State 571 So.2d 70 (Fla. 1st DCA 1990); see also Judge v. State, 596 So.2d 73 (Fla. 2d DCA 1991), cause dismissed, No. 79,880, 1992 WL 138131 (Fla. May 26, 1992). In addition, the record reflects that the plea bargain was struck and approved at an earlier sentencing hearing that was not appealed. At the probation revocation and sentencing *1317proceeding now being reviewed, no attempt was made to withdraw the earlier plea bargain and no legal challenge to the habitual offender procedure was made. The record does reflect some comments by appellant that his counsel failed to adequately advise him of the consequences of the plea bargain. However, those comments are of little effect absent an attempt by appellant to withdraw his plea or otherwise seek post-conviction relief.